          Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :    20-CV-6539 (JMF)
IN RE CITIBANK AUGUST 11, 2020 WIRE                                    :
TRANSFERS                                                              :   OPINION AND ORDER
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Last August, Citibank N.A. (“Citibank”), acting as the Administrative Agent for a

syndicated term loan taken out by Revlon, Inc. (“Revlon”), mistakenly wired nearly a billion

dollars to Revlon’s lenders. Although some lenders returned the money at Citibank’s request,

many did not, and this litigation — against ten investment advisory firms that managed these

“non-returning” lenders — promptly followed. From the get-go, the case turned largely on an

affirmative defense under New York law called the “discharge-for-value” rule. After expedited

discovery, the case proceeded to trial and, on February 16, 2021, the Court held that the

discharge-for-value rule applied and that Defendants are entitled to the funds at issue. Citibank

filed an appeal from the Court’s decision and now seeks an order maintaining a freeze on the

funds pending the outcome of its appeal. For the reasons that follow, its motion is denied.

                                               BACKGROUND

        The events underlying this case are detailed at length in the Court’s Findings of Fact and

Conclusions of Law, see In re Citibank Aug. 11, 2020 Wire Transfers, — F. Supp. 3d — , No.

20-CV-6539 (JMF), 2021 WL 606167, at *2-11 (S.D.N.Y. Feb. 16, 2021) (ECF No. 243),

familiarity with which is assumed. 1 Thus, the Court will recount the relevant facts only briefly,

focusing on the additional background relevant to the present motion. On August 11, 2020,



1
       Capitalized terms not otherwise defined herein have the definitions set forth in the
Court’s Findings of Fact and Conclusions of Law.
        Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 2 of 16




Citibank, acting in its capacity as Administrative Agent for Revlon’s syndicated term loan,

intended to wire approximately $7.8 million in interest payments to Revlon’s lenders. Instead, it

mistakenly wired, in addition to Revlon’s $7.8 million, almost $900 million of its own money as

well. Some of the lenders refused to return the funds, leading Citibank to file lawsuits against

Defendants here, investment advisory firms to those lenders.

       With each complaint, Citibank also filed a motion for a temporary restraining order

(“TRO”) enjoining each Defendant and its “officers, agents, employees, successors, and all those

in active concert or participation with them from removing, withdrawing, transferring, assigning,

or otherwise disposing of” the mistakenly transferred funds. ECF No. 5, at 1; see also 20-CV-

6617, ECF No. 7, at 2; 20-CV-6713, ECF No. 6, at 2. Briefing and oral argument quickly made

clear that the critical, and perhaps dispositive, issue would be the applicability of a doctrine

under New York law known as the “discharge-for-value” rule: that “[w]hen a beneficiary

receives money to which it is entitled and has no knowledge that the money was erroneously

wired, the beneficiary should not have to wonder whether it may retain the funds; rather, such a

beneficiary should be able to consider the transfer of funds as a final and complete transaction,

not subject to revocation.” Banque Worms v. BankAmerica Int’l, 570 N.E.2d 189, 196 (N.Y.

1991). Citing the fact that the discharge-for-value rule was “an affirmative defense” and that

Defendants, at the time, had submitted no cognizable evidence in support of the defense, ECF

No. 44 (“Aug. 19 Tr.”), at 3-4, the Court granted Citibank’s motion and entered TROs with

respect to each Defendant, ECF No. 25; 20-CV-6617, ECF No. 16; 20-CV-6713, ECF No. 14.

On consent of the parties and a finding of good cause, the TROs were later extended through the

date of trial, see ECF Nos. 28, 46, 94, and later still through the date of this Opinion and Order,

see ECF No. 183; In re Citibank, 2021 WL 606167, at *42.



                                                  2
        Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 3 of 16




       From December 9 to 16, 2020, the Court held a bench trial (remotely using a Zoom-based

video-conferencing platform due to the COVID-19 pandemic). On February 16, 2021, the Court

issued its Findings of Fact and Conclusions of Law, totaling 101 pages, concluding that the

discharge-for-value rule does apply and, thus, that the Non-Returning Lenders are entitled to

retain the funds that Citibank had transferred by mistake. In re Citibank, 2021 WL 606167. Ten

days later, Citibank filed a notice of appeal. ECF No. 249. On March 2, 2021, Citibank moved

to convert the existing TROs into an injunction pending appeal. ECF No. 252 (“Pl.’s Mem.”).

On April 9, 2021, the Court conducted oral argument on Citibank’s motion (using the same

Zoom-based video-conferencing platform). ECF Nos. 262, 263.

                                          DISCUSSION

       As both sides acknowledge, what Citibank seeks is a stay of the Court’s ruling after trial.

See ECF No. 254 (“Defs.’ Opp’n”), at 3; ECF No. 256 (“Pl.’s Reply”), at 1. In deciding whether

to grant a stay pending appeal, the Court must consider “(1) whether the stay applicant has made

a strong showing that [it] is likely to succeed on the merits; (2) whether the applicant will be

irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the

other parties interested in the proceeding; and (4) where the public interest lies.” Nken v. Holder,

556 U.S. 418, 434 (2009) (internal quotation marks omitted); accord New York v. U.S. Dep’t of

Homeland Sec., 974 F.3d 210, 214 (2d Cir. 2020) (per curiam). “The first two factors — the

likelihood of success and irreparable harm — are the most critical, and have typically been

evaluated on a sliding scale, so that a strong showing that the applicant is likely to succeed

excuses a weaker showing of irreparable injury.” Usherson v. Bandshell Artist Mgmt., No. 19-

CV-6368 (JMF), 2020 WL 4228754, at *1 (S.D.N.Y. July 22, 2020) (cleaned up). Nevertheless,

as the Supreme Court has emphasized (in the similar context of issuing a preliminary injunction),



                                                  3
        Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 4 of 16




see Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008), “the applicant must

demonstrate that both factors are satisfied,” New York v. Trump, 490 F. Supp. 3d 736, 741

(S.D.N.Y. 2020) (three-judge court) (per curiam) (emphasis added) (internal quotation marks

omitted). Notably, “[a] stay is not a matter of right, even if irreparable injury might otherwise

result. It is instead an exercise of judicial discretion, and the propriety of its issue is dependent

upon the circumstances of the particular case.” Nken, 556 U.S. at 433 (cleaned up). “Ultimately,

the party or parties seeking the stay bear the heavy burden of demonstrating that a stay is

warranted.” New York, 490 F. Supp. 3d at 741 (internal quotation marks omitted).

       Applying these standards here, the Court concludes that Citibank fails to carry its “heavy

burden.” Id. The Court will address each of the stay factors in turn.

A. Likelihood of Success on the Merits

       The Court begins with the merits. At the outset, the parties dispute the relevant standard

— that is, what Citibank must show to demonstrate a likelihood of success on the merits.

Citibank argues that it can satisfy its burden by showing that there are “‘serious questions’ going

to the merits of the dispute and . . . that the balance of hardships tips decidedly in its favor.” In

re A2P SMS Antitrust Litig., No. 12-CV-2656, 2014 WL 4247744, at *2 (S.D.N.Y. Aug. 27,

2014); see ECF No. 278 (“Apr. 9 Tr.”), at 11-12. There are indeed some district court decisions

that have applied that standard in this posture. In fact, at least one judge in this District has

opined that the “‘serious questions’ standard is particularly appropriate when a district court is

asked to stay its own order” because “under such circumstances, the court has already

determined that the applicant failed to succeed on the merits. Asking the district court to then

find that the movant is likely to succeed on the merits on appeal would require the district court

to find that its own order is likely to be reversed — a standard that for practical purposes is rarely



                                                   4
        Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 5 of 16




going to be satisfied.” In re A2P, 2014 WL 4247744, at *2. By contrast, citing recent Second

Circuit authority, Defendants argue that the “serious questions” standard is applicable only to

motions for preliminary injunctive relief and that, to obtain a stay after final judgment, a party

must make a “strong showing that [it] is likely to succeed on appeal on the merits.” Apr. 9 Tr.

28-29 (citing Agudath Isr. of Am. v. Cuomo, 979 F.3d 177, 180 (2d Cir. 2020), reissued, 980

F.3d 222 (2d Cir. 2020) (per curiam)). The Court need not resolve the parties’ dispute because,

either way, Citibank falls short.

       In arguing that the Court’s ruling is likely to be reversed on appeal, Citibank simply

reprises the three arguments that it made at trial, namely that: (1) the discharge-for-value defense

includes a “present entitlement” element, Pl.’s Mem. 10-12; (2) the relevant point in time for the

discharge-for-value inquiry is the moment the debt is “actively ‘discharg[ed]’” by the recipient,

id. at 15-17; and (3) Defendants were on constructive notice of Citibank’s mistake, id. at 12-14.

The Court has already spilled copious amounts of ink on why these arguments fail, and will not

repeat its analyses here, but a few additional comments are in order. Taking the issues in reverse

order, Citibank’s arguments about notice are actually weaker on appeal than they were at the

time of trial because it must now contend with this Court’s findings of fact. In fact, the Court

agreed with Citibank that the relevant standard was constructive notice, not actual notice. See In

re Citibank, 2021 WL 606167, at *22-25. Nevertheless, the Court found, based on the testimony

of Defendants’ witnesses and contemporaneous documentary evidence, that “the Lenders at issue

in this case were not on notice of Citibank’s mistake and, thus, that the discharge-for-value

defense applie[d].” Id. at *26; see id. at *26-38. The Court’s ultimate determination that the

Non-Returning Lenders did not have constructive knowledge may be subject to de novo review,




                                                  5
        Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 6 of 16




but the many “factual findings that underpin” that determination are reviewable only for clear

error. Diebold Found., Inc. v. Comm’r, 736 F.3d 172, 187 (2d Cir. 2013).

       Turning to Citibank’s second argument, the Court acknowledges — as it did before, see

In re Citibank, 2021 WL 606167, at *21 — that other courts, most notably the Sixth Circuit in

First National Bank & Trust Co. v. Brant (In re Calumet Farm, Inc.), 398 F.3d 555 (6th Cir.

2005), have held that it is error to “focus[] on when [the transferee] received the funds rather than

on when [the transferee] credited [the debtor’s] account.” Id. at 561. Under other

circumstances, the existence of such “divided views,” even without more, might be enough to

raise “serious questions.” In re A2P, 2014 WL 4247744, at *2. But not here. First, these courts

were not interpreting or applying New York law. See In re Citibank, 2021 WL 606167, at *21

(citing cases). And second, the Court’s conclusion was “compelled by” the decisions of the

Second Circuit and the New York Court of Appeals in Banque Worms. Id. at *20. Citibank

takes issue with the Court’s interpretation of those decisions. But significantly, the Court’s

interpretation is shared not only by the Seventh Circuit, see Gen. Elec. Cap. Corp. v. Cent. Bank,

49 F.3d 280, 284 (7th Cir. 1995) (Easterbrook, J.) (“As the [New York] Court of Appeals [in

Banque Worms] saw things, a creditor should be able to treat funds credited in apparent payment

of a debt as irrevocably his, unless news of the error precedes arrival of the funds.” (emphasis

added)), but also by one of the very courts on which Citibank relies — and upon which the Sixth

Circuit relied in Calumet, see NBase Commc’ns, Inc. v. Am. Nat’l Bank & Tr. Co. of Chi., 8 F.

Supp. 2d 1071, 1076 (N.D. Ill. 1998) (explicitly noting its “disagree[ment] with Banque

Worms[]” on the timing issue), cited in Calumet, 398 F.3d at 560-61. Thus, to prevail on this

issue on appeal, Citibank would likely have to persuade both the Second Circuit and the New

York Court of Appeals to revisit their opinions in Banque Worms. Possible, but not likely.



                                                 6
         Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 7 of 16




        That leaves Citibank’s argument that the discharge-for-value rule includes a “present

entitlement” element. As at trial, Citibank cites only two cases — one of which is more than a

century old — in support of this argument in its briefing before this Court: Carlisle v. Norris,

109 N.E. 564 (N.Y. 1915), and A.I. Trade Finance, Inc. v. Petra Bank, No. 89-CV-7987 (JFK),

1997 WL 291841 (S.D.N.Y. June 2, 1997). But these cases do not support the weight that

Citibank places on them, for reasons the Court has already explained. See In re Citibank, 2021

WL 606167, at *18-19. Indeed, at the end of the day, Citibank’s argument rests on little more

than the fact that the Carlisle court used the phrase “indebtedness due” in its opinion — language

that the Banque Worms court later quoted in a parenthetical. Carlisle, 109 N.E. at 569; see

Banque Worms, 570 N.E.2d at 193; see also Br. Pl.-Appellant (“Appellant Br.”) at 15, 22, 27,

Citibank N.A. v. Brigade Cap. Mgmt., LP, No. 21-487 (2d Cir. Apr. 29, 2021), ECF No. 49. But

it is by no means clear that that language formed part of the court’s holding. And in any event,

“due” can mean either “[i]mmediately enforceable” or “[o]wing or payable; constituting a debt.”

Due, BLACK’S LAW DICTIONARY (11th ed. 2019); see also Due, MERRIAM-WEBSTER,

https://www.merriam-webster.com/dictionary/due (defining “due” as both “having reached the

date at which payment is required” and “owed or owing as a debt”). In other words, Carlisle’s

language is consistent with the Court’s conclusion that it is “the recipient’s status as a bona

fide creditor that ‘entitles’ it to the funds at issue, not . . . when the transfer occurred in relation to

the payment schedule.” In re Citibank, 2021 WL 606167, at *18. 2



2
          Notably, another old New York case cited in Banque Worms quotes the “indebtedness
due” language from Carlisle and also contains language indicating that the payment need only be
for an “existing debt” in order to invoke the discharge-for-value rule. See N.Y. Title & Mortg.
Co. v. Title Guarantee & Tr. Co., 201 N.Y.S. 529, 533-34 (1st Dep’t 1923) (“If a thief gives
stolen money, or negotiable securities before their maturity, in payment of his debt, or as security
for it, to one who in good faith receives the money or securities as belonging to him, the creditor
can hold the property as against the true owner. . . . One receiving money or negotiable securities
                                                    7
        Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 8 of 16




       In its brief on appeal to the Second Circuit, Citibank does more than cite Carlisle and A.I.

Trade Finance, but that does not alter the Court’s conclusion. See Appellant Br. 26-29. Citibank

asserts that the Court “primarily reasoned from silence.” Id. at 26. But a near century of silence

is, in fact, powerful evidence, cf. Boggs v. Boggs, 520 U.S. 833, 834 (1997) (“ERISA’s silence

with respect to the right of a nonparticipant spouse to control pension plan benefits by

testamentary transfer provides powerful support for the conclusion that the right does not

exist.”), and the fact remains that the New York Court of Appeals’s articulation of the discharge-

for-value rule in Banque Worms, borrowed from the Restatement (First) of Restitution —

namely, “that a creditor of another . . . who has received from a third person any benefit in

discharge of the debt or lien, is under no duty to make restitution therefor, although the discharge

was given by mistake of the transferor as to his interests or duties, if the transferee made no

misrepresentation and did not have notice of the transferor’s mistake,” Banque Worms, 570

N.E.2d at 192 (cleaned up) — makes no reference to a present-entitlement element, see also,

e.g., Greenwald v. Chase Manhattan Mortg. Corp., 241 F.3d 76, 81 (1st Cir. 2001) (“[S]ection

14 of the Restatement is explicit: so long as the creditor or lienor made no misrepresentation and

did not have notice of the transferor’s mistake, there is no duty of restitution.” (internal quotation

marks omitted)). As if that were not enough, the current version of the Restatement explicitly

rejects the notion that the discharge-for-value rule requires a present entitlement, noting that the

“prior claim” of an “innocent payee” can be “something short of an enforceable right.”

RESTATEMENT (THIRD) OF RESTITUTION AND UNJUST ENRICHMENT § 67 cmt. c (2011).




in payment of or as security for an existing debt is not bound to inquire where the money or
securities were obtained.” (emphasis added) (quoting Spaulding v. Kendrick, 51 N.E. 453, 454
(Mass. 1898))), aff’d,  N.(.  (1< 1924); see Banque Worms, 570 N.E.2d at 193.
                                                  8
        Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 9 of 16




       For the foregoing reasons, the Court concludes that Citibank does not raise “‘serious

questions’ going to the merits of the dispute” at this stage of the litigation. In re A2P, 2014 WL

4247744, at *2. Even if it did, Citibank fails to show — for reasons discussed below — that “the

balance of hardships tips decidedly in its favor.” Id. And Citibank certainly does not make a

“strong showing that [it] is likely to succeed on the merits.” U.S. Dep’t of Homeland Sec., 974

F.3d at 214 (internal quotation marks omitted). That is not to say that Citibank doesn’t raise

compelling arguments from first principles. Indeed, the Court acknowledged in its earlier ruling

that it might have ruled in Citibank’s favor had it been “writing on a blank slate.” In re Citibank,

2021 WL 606167, at *41. But first principles do not govern this case; New York law does. And

the Court was bound by the decisions of the New York Court of Appeals and the Second Circuit

in Banque Worms. The Second Circuit obviously has more latitude to reconsider its own

precedent than this Court does, but it too is bound by the New York Court of Appeals with

respect to the meaning of New York law. In short, Citibank faces an uphill battle on appeal, and

the likelihood-of-success-on-the-merits prong of the analysis cuts against a stay.

B. Irreparable Harm

       That would probably be enough to deny Citibank’s motion. See Winter, 555 U.S. at 22.

At a minimum, it would require Citibank to make a particularly strong showing of irreparable

injury. See Usherson, 2020 WL 4228754, at *1. Citibank fails to do so.

       It is well established that, in general, “an injury compensable by money damages is

insufficient to establish irreparable harm.” CRP/Extell Parcel I, L.P. v. Cuomo, 394 F. App’x

779, 781 (2d Cir. 2010) (summary order); accord Kamerling v. Massanari, 295 F.3d 206, 214

(2d Cir. 2002) (per curiam). On its face, that proposition would seem to doom Citibank’s

argument because this case is, at bottom, about money and, as Defendants argue, “money is



                                                 9
        Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 10 of 16




fungible.” Defs.’ Opp’n 8 n.6. But there is an exception to the general rule where, as here, “the

monies at issue are identifiable proceeds that are supposed to be held for the party seeking

[equitable] relief.” AQ Asset Mgmt. LLC v. Levine, 974 N.Y.S.2d 332, 342 (1st Dep’t 2013);

accord Wishnatzki & Nathel, Inc. v. H.P. Island-Wide, Inc., No. 00-CV-8051 (JSM), 2000 WL

1610790, at *1 (S.D.N.Y. Oct. 27, 2000); see also Brenntag Int’l Chems., Inc. v. Bank of India,

175 F.3d 245, 249 (2d Cir. 1999) (noting that irreparable harm may exist “where, but for the

grant of equitable relief, there is a substantial chance that upon final resolution of the action the

parties cannot be returned to the positions they previously occupied”). That is, courts have

recognized that irreparable harm may lie where a “plaintiff creditor asserts a cognizable claim to

specific assets of the defendant or seeks a remedy involving those assets.” United States ex rel.

Rahman v. Oncology Assocs., 198 F.3d 489, 496 (4th Cir. 1999); see, e.g., Dong v. Miller, No.

16-CV-5836 (NGG) (JO), 2018 WL 1445573, at *10 (E.D.N.Y. Mar. 23, 2018); Crawford & Co.

Med. Ben. Tr. v. Repp, No. 11-C-50155, 2011 WL 2531844, at *4 (N.D. Ill. June 24, 2011);

Janvey v. Alguire, No. 3:09-CV-724 (N), 2010 WL 11619267, at *6-8 (N.D. Tex. June 10,

2010); AQ Asset Mgmt., 974 N.Y.S.2d at 342.

       That exception was one reason the Court granted the TROs to Citibank in the first

instance, ECF No. 25; 20-CV-6617, ECF No. 16; 20-CV-6713, ECF No. 14, and it would

provide an argument for finding the irreparable-harm prong met here, save for one thing: At oral

argument, Defendants unequivocally and “absolutely pledge[d] not to raise the kinds of tracing

concerns that [Citibank is] talking about.” Apr. 9 Tr. 39; see also id. at 30 (“Citibank isn’t

concerned about getting bills with the serial numbers that are currently on deposit in these

accounts; Citibank is concerned about getting the amount it believes due.”). Put differently,

Defendants have agreed in the event of reversal (and a judgment in Citibank’s favor — which,



                                                  10
        Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 11 of 16




by the way, would require more than mere reversal) not to argue that the case is moot because

the particular monies transferred on August 11, 2020, have been used and to satisfy any

judgment with any available funds. That representation — upon which the Court relies here —

would presumably be binding in any future proceedings. See Peralta v. Vasquez, 467 F.3d 98,

105 (2d Cir. 2006) (“[J]udicial estoppel [may] be invoked [where] (1) the party against whom it

is asserted . . . ha[s] advanced an inconsistent position in a prior proceeding, and (2) the

inconsistent position . . . ha[s] been adopted by the court in some matter.”). It follows that

Citibank cannot show “a substantial chance that upon final resolution of the action the parties

cannot be returned to the positions they previously occupied” without showing a risk that the

Non-Returning Lenders would be insolvent and unable to pay back the same amount of funds.

Brenntag Int’l Chems., 175 F.3d at 249. It has not even tried to do so.

       Citibank makes two arguments for why, despite Defendants’ concession, it risks

irreparable harm, but neither is persuasive. First, Citibank argues that lifting the TROs would

“basically convert[] [its] secured interest” in the transferred funds “into an unsecured one,”

thereby rendering it a “general creditor.” Apr. 9 Tr. 7. In support of that argument, Citibank

cites the Restatement (Third) of Restitution and Unjust Enrichment, which notes that “a right to

restitution from identifiable property is superior to the competing rights of a creditor of the

recipient,” RESTATEMENT (THIRD) OF RESTITUTION AND UNJUST ENRICHMENT § 60(1), whereas

“[a] claimant who is entitled to restitution but who is unable to identify specific property from

which restitution is available has a remedy via money judgment that ranks equally with the

claims of general creditors,” id. § 60(3); see Pl.’s Reply 3. But if there is no risk that the Non-

Returning Lenders will be insolvent or otherwise take steps to frustrate a potential judgment in

Citibank’s favor, the difference in status is academic: Citibank would get the equivalent amount



                                                 11
        Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 12 of 16




of money back and be none the poorer. Cf. JSG Trading Corp. v. Tray-Wrap, Inc., 917 F.2d 75,

79-80 (2d Cir. 1990) (finding no irreparable harm where the plaintiff asserted a statutory trust

over specific assets because the plaintiff did not make an adequate showing that “absent the

segregation of trust funds” the plaintiff’s secured claims were “subject to dilution by the claims

of other . . . creditors whose rights arose later than” the plaintiff’s and there was instead

“evidence of substantial current assets and sound financial health”).

       Citibank’s cases do not suggest otherwise. Citibank argues that Brenntag stands for the

proposition that, so long as it asserts an equitable claim, it need not show a risk of insolvency to

establish irreparable harm. Apr. 9. Tr. 44-45. But Brenntag says nothing about the nature of

irreparable harm vis-à-vis an equitable cause of action; its language about irreparable harm lying

where “there is a substantial chance that upon final resolution of the action the parties cannot be

returned to the positions they previously occupied” is included to explain the basis for the

insolvency exception to the general rule that monetary injuries are not irreparable. 175 F.3d at

249-50. Indeed, Brenntag itself affirmed the district court’s grant of a preliminary injunction

predicated on a finding that one of the involved entities’ “insolvency was sufficient under the

circumstances to support a finding of irreparable harm.” Id. at 247, 249-50. In Jet Midwest

International Co. v. Jet Midwest Group, LLC, 953 F.3d 1041 (8th Cir. 2020), meanwhile, the

Eighth Circuit found irreparable harm where a creditor in a fraudulent transfer action sought to

prevent the transfer of assets in which it had a security interest given that “damages would be

hard to calculate after the foreclosure sale because it would be difficult, or even impossible, to

figure out what parts were sold, who had a security interest in the sold parts, and how much each

sold for at the foreclosure” and the debtor had “misled” the creditor in an apparent attempt to

“conceal[] assets.” Id. at 1046. That is not the case here. Neither decision — nor any other



                                                  12
        Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 13 of 16




authority cited by Citibank — supports the proposition that increased credit risk, by itself,

constitutes irreparable harm sufficient to support injunctive relief.

       Citibank’s second argument is that, without a stay, it might have to institute “over 100

separate collection actions against the [D]efendants’ clients, each with its own burdensome

discovery.” Pl.’s Mem. 6; see also id. at 4-5; Pl.’s Reply 2-3; Apr. 9 Tr. 14. Relatedly, it notes

that Defendants “can’t waive traceability” on behalf of the Non-Returning Lenders themselves.

Apr. 9 Tr. 8. More broadly, Citibank complains that Defendants will not “guarantee” that it

would “be able later to get the money” from the Non-Returning Lenders. Apr. 9 Tr. 14. But

these are all problems of Citibank’s own making and exist even with the TROs in place. As the

Court has noted before, Citibank chose for undisclosed “prudential reasons” to sue Defendants,

not the Non-Returning Lenders themselves. In re Citibank, 2021 WL 606167, at *14 n.20

(quoting ECF No. 184, at 12). It is an open question whether that decision is fatal to Citibank’s

claims. See id. at *14. But either way, it does not call for a stay here. If Citibank’s decision to

sue Defendants and not the Non-Returning Lenders is not fatal, and Citibank ultimately prevails,

then it would have no need to institute “separate collection actions” against the Non-Returning

Lenders and it would be irrelevant whether they too waived traceability arguments; Citibank

could recover directly from Defendants. By contrast, if Citibank sued the wrong parties, an

injunction against Defendants alone would presumably do no good. And, of course, it would

mean that Defendants should not have been enjoined in the first place, let alone on appeal.

       In sum, although Citibank asserts equitable claims to particular funds, it fails to show that

it is likely to suffer irreparable harm due to Defendants’ waiver of any traceability arguments in

later proceedings and the absence of any evidence that Defendants (or the Non-Returning

Lenders) will be insolvent or otherwise take steps to frustrate a judgment in Citibank’s favor.



                                                 13
       Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 14 of 16




C. The Remaining Stay Factors

       That is plainly enough to deny Citibank’s motion. That is, there is no basis for a stay

given Citibank’s failure to demonstrate either a likelihood of success on the merits (or serious

questions and a balance of hardships tipping decidedly in its favor) or irreparable harm. See

Winter, 555 U.S. at 22; In re A2P, 2014 WL 4247744, at *2. In any event, the remaining factors

— “whether issuance of the stay will substantially injure the other parties interested in the

proceeding” and “where the public interest lies,” Nken, 556 U.S. at 434 (internal quotation marks

omitted) — do not come close to tipping the balance in Citibank’s favor. The third factor

arguably cuts against Citibank given that, with a stay, the Non-Returning Lenders would be

deprived of the opportunity to invest funds that the Court has ruled are rightfully theirs. See,

e.g., Loc. 1303-362 of Council 4 v. KGI Bridgeport Co., No. 3:12-CV-1785 (AWT), 2014 WL

555355, at *4 (D. Conn. Feb. 10, 2014). But see, e.g., U.S. Bank Nat’l Ass’n v. Triaxx Asset

Mgmt. LLC, No. 16-CV-8507 (AJN), 2020 WL 359907, at *5 (S.D.N.Y. Jan. 21, 2020). But any

injury to the Non-Returning Lenders is mitigated (if not eliminated) by Citibank’s offer to “place

in escrow each quarter an amount equivalent to interest accruing on the disputed funds at a

4.25% annual rate,” from which the Non-Returning Lenders could be compensated should they

prevail on appeal. Pl.’s Reply 6 & n.2; see also Wells Fargo Bank, N.A. v. ESM Fund I, LP, No.

10-CV-7332 (AJN) (MHD), 2012 WL 3023997, at *6 (S.D.N.Y. Apr. 3, 2012) (“[C]ourts have,

with some consistency, declined to compel enforcement of judgments pending appeal when the

funds targeted by the judgment are segregated and held in escrow in a safe, interest-bearing

account.”), report and recommendation adopted, 2012 WL 3023985 (S.D.N.Y. July 24, 2012).

Meanwhile, the final factor is neutral. As Citibank argues, the public interest favors ensuring

that the Second Circuit can rule on appeal given the importance of the issues in this case to the



                                                 14
Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 15 of 16
Case 1:20-cv-06539-JMF Document 280 Filed 05/12/21 Page 16 of 16
